Citation Nr: 1104365	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-17 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic obstructive pulmonary disease (COPD) and pleural plaques 
consistent with asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
awarded service connection for COPD and pleural plaques 
consistent with asbestosis and assigned a rating of 10 percent 
effective from September 19, 2005.  The Veteran moved to Indiana 
during the appeal, and jurisdiction was transferred to the RO in 
Indianapolis, Indiana.


FINDING OF FACT

Pulmonary function tests show that the Veteran's COPD and pleural 
plaques consistent with asbestosis is productive of no worse than 
Forced Vital Capacity (FVC) of 81 percent predicted; Forced 
Expiratory Volume in one second (FEV-1) of 76 percent predicted; 
ratio of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 88 percent predicted; and Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 73 percent predicted.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
COPD and pleural plaques consistent with asbestosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 496, 4.97, Diagnostic Codes 
(DCs) 6604, 6833 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

Here, a pre-decisional notice letter dated in October 2005 
complied with VA's duty to notify the Veteran with respect to the 
underlying issue of entitlement to service connection for a 
respiratory disorder.  Specifically, this letter apprised the 
Veteran of what the evidence must show to establish entitlement 
to the benefit, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, July 2006, April 2008, and May 
2008 letters in particular notified the Veteran of the criteria 
for assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the complete notice required by the VCAA was not 

provided until after the RO initially adjudicated the Veteran's 
claim in March 2006, the timing error of the July 2006, April 
2008, and May 2008 correspondence was cured by the RO's 
subsequent readjudications of this claim and issuance of a 
supplemental statement of the case-in June 2008.  Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(when VCAA notice follows the initial unfavorable AOJ decision, 
subsequent RO actions may "essentially cure[] the error in the 
timing of notice").  

In any event, the Veteran's claim for service connection for COPD 
and pleural plaques consistent with asbestosis was granted by the 
March 2006 rating decision and was evaluated as 10 percent 
disabling, effective from September 19, 2005.  The Veteran 
perfected a timely appeal with respect to the 10 percent rating 
initially assigned to this service-connected disability.  Because 
the Veteran's claim was initially one for service connection, and 
because that initial claim has been granted, VA's obligation to 
notify the Veteran was met as the claim for service connection 
was obviously substantiated.  Id.  Thus, any deficiency in notice 
relating to the Veteran's appeal for an increased rating is not 
prejudicial to him.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the issue on appeal were obtained in 
February 2006 and May 2008.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
VA examinations obtained in this case are sufficient, as they 
considered all of the pertinent evidence of record, including the 
statements of the Veteran, and provided explanations for the 
opinions stated as well as the medical information necessary to 
apply the appropriate rating criteria.  Thus, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issue adjudicated herein has been 
met.  38 C.F.R. § 3.159(c)(4).  

Analysis

The Veteran contends that he is entitled to an initial rating in 
excess of 10 percent for his COPD and pleural plaques consistent 
with asbestosis due to the severity and frequency of his 
symptomatology; specifically, the Veteran contends that he has 
breathing difficulties and requires a lot of medications to treat 
his disability.  The Board finds that the pertinent medical 
findings, as shown in the examinations conducted during the 
current appeal, directly address the criteria under which this 
service-connected disability is evaluated and are, thus, more 
probative than the subjective evidence of complaints regarding 
the severity of the pertinent symptomatology.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

As noted above, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a Veteran's dissatisfaction with original ratings and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Consequently, the Board will evaluate the Veteran's 
COPD and pleural plaques consistent with asbestosis disability as 
a claim for a higher evaluation of the original award.  Also, 
when an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  

In this case, the Veteran's service-connected COPD and pleural 
plaques consistent with asbestosis is rated as 10 percent 
disabling under 38 C.F.R. § 4.97, DC 6833, which evaluates 
impairment resulting from asbestosis.  Interstitial lung disease 
rated under Codes 6825-6833 of the VA rating schedule are rated 
under the General Rating Formula for Interstitial Lung Disease.  
See 38 C.F.R. § 4.97 (2010).

According to Section 4.96, which discusses special provisions 
regarding the evaluation of respiratory conditions, coexisting 
respiratory conditions under Diagnostic Codes 6600 through 6817 
and 6822 through 6847 shall not be combined with each other.  
Rather, the rating entity must assign a single rating under the 
Diagnostic Code that reflects the predominant disability, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  In this regard, the 
Board note that COPD is rated under DC 6604, and asbestosis is 
rated under DC 6833.  The Board observes that in the most recent 
supplemental statement of the case, the RO addressed both DCs 
6604 and 6683 in determining whether the Veteran was entitled to 
a higher rating.  Likewise, in adjudicating the Veteran's claim, 
the Board will consider both rating criteria to determine whether 
the Veteran is entitled to a higher rating.  

During the pendency of this appeal, effective October 6, 2006, VA 
amended 38 C.F.R. § 4.96 to add provisions that clarify the use 
of pulmonary function tests (PFTs) in evaluating respiratory 
conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, entitled 
"Special provisions for the application of evaluation criteria 
for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" 
includes a provision requiring PFTs to evaluate respiratory 
conditions except in certain situations.  When the PFTs are not 
consistent with clinical findings, evaluation should generally be 
based on the PFTs unless the examiner states why they are not a 
valid indication of respiratory functional impairment in a 
particular case.  38 C.F.R. § 4.96 (d)(3) (2010).  A review of 
the regulatory changes reveals that such changes, while pertinent 
to this claim, are non-substantive in nature, and merely 
interpret already existing law.  As such, the Board finds that 
the Veteran will not be prejudiced by consideration of these 
changes.

Under 38 C.F.R. § 4.97, DC 6604, which evaluates impairment from 
COPD, a 100 percent rating requires FEV-1 less than 40 percent 
predicted value, or; the ratio of FEV-1/FVC less than 40 percent, 
or; DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires outpatient 
oxygen therapy.  38 C.F.R. § 4.97, DC 6604 (2010).

A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  

A 30 percent rating requires FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent predicted.  Id. 

A 10 percent rating requires FEV-1 of 71 to 80 percent predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 
percent predicted.  Id.

Under 38 C.F.R. § 4.97, DC 6833, a 100 percent rating requires 
FVC less than 50 percent predicted, or; DLCO (SB) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory limitation, 
or; cor pulmonale or pulmonary hypertension, or; requires 
continuous outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6833 
(2010).

A 60 percent rating requires FVC of 50 to 64 percent predicted, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  Id.

A 30 percent rating requires FVC of 65 to 74 percent predicted, 
or; DLCO (SB) of 56 to 65 percent predicted.  Id.

A 10 percent rating requires FVC of 75 to 84 percent predicted, 
or; DLCO (SB) of 66 to 80 percent predicted.  Id.

The post-bronchodilator findings for these PFTs are the standard 
in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 
1996) (VA assesses pulmonary function after bronchodilation).  
However, if the post-bronchodilator results are poorer than the 
pre-bronchodilator results, then the pre-bronchodilator results 
are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2010).

In the present appeal, the Veteran was afforded a VA examination 
in February 2006.  His claims file was reviewed.  He reported 
shortness of breath since 2003, which had become progressively 
worse.  His shortness of breath was associated with cough and 
sputum in the mornings.  The Veteran admitted to smoking one and 
one-half pack of cigarettes per day for the last 46 years.  He 
reported that for the past two weeks, he quit smoking cigarettes 
and instead smoked four cigars per day.  He also complained of 
chest tightness anteriorly while coughing.  He reported that he 
was even short of breath at rest and was unable to walk less than 
a block before he had to rest.  He complained of dizzy spells 
when he was acutely short of breath.  Pulmonary function testing 
showed post-bronchodilator results of FVC of 86 percent 
predicted, FEV-1 of 76 percent predicted, FEV-1/FVC of 88 percent 
predicted, and DLCO (SB) of 73 percent.  The Board observes that 
the Veteran's pre-bronchodilator result of FEV-1/FVC was 91 
percent predicted; thus, the post-bronchodilator results are 
poorer, so the pre-bronchodilator result of FEV-1/FVC will be 
used to rate his disability.

Applying the Veteran's PFT results to the rating criteria, the 
evidence shows that the Veteran does not meet the requirements 
for the next highest rating of 30 percent, under either DC 6604 
or 6833.  As noted above, a 30 percent rating under DC 6604 
requires FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 
70 percent, or DLCO (SB) of 56 to 65 percent predicted.  A 30 
percent rating under DC 6833 requires FVC of 65 to 74 percent 
predicted or DLCO (SB) of 56 to 65 percent predicted. 

The Veteran was afforded a second VA examination in May 2008.  
The claims file was reviewed.  The Veteran reported a chronic 
cough that had become more severe in the last year.  Sometimes 
the cough awakened him during the night.  He coughed up scant 
mucoid sputum.  The Veteran reported that his chest becomes sore 
from constant coughing, although he did not have chest pain.  He 
sometimes had dyspnea at rest.  He had dyspnea after walking at 
normal pace on level ground for 30 yards.  He did not use 
supplemental oxygen.  He used inhalers that provided partial and 
temporary relief from dyspnea and cough.  The Veteran did not 
need assistance with activities of daily living.  He reported 
that he smoked one-half pack of cigarettes daily.  There was no 
evidence of cor pulmonale.  Pulmonary function testing revealed 
post-bronchodilator results of FVC of 81 percent predicted, FEV-1 
of 79 percent predicted, FEV-1/FVC of 98 percent predicted, and 
DLCO (SB) of 84 percent.  The Board observes that the Veteran's 
pre-bronchodilator result of FEV-1/FVC was 101 percent predicted; 
thus, the post-bronchodilator results are poorer, so the pre-
bronchodilator result of FEV-1/FVC will be used to rate his 
disability.  Applying the Veteran's PFT results to the rating 
criteria, the evidence shows that the Veteran does not meet the 
requirements for the next highest rating of 30 percent, under 
either DC 6604 or 6833.

Here, based on a review of the evidence, the Board finds that an 
initial rating in excess of 10 percent is not warranted at any 
time since the award of service connection.  Pulmonary function 
testing during this appeal shows that the Veteran does not meet 
the criteria for the next highest rating of 30 percent.  
Additionally, the evidence shows that the Veteran's 
symptomatology had no adverse effect on his activities of daily 
living.  Accordingly, the Board concludes that the evidence of 
record does not support the criteria required for the next higher 
rating of 30 percent for this service-connected disability.  The 
Board acknowledges the Veteran's contentions regarding shortness 
of breath and needing medication to treat his disability; 
however, the pertinent rating criteria are based are pulmonary 
function testing and nothing in the record indicates that the use 
of such testing is not adequate to rate the Veteran's disability.  
The evidence does not show any of the situations under 38 C.F.R. 
§ 4.96 (d); as noted above, 38 C.F.R. § 4.96 (d); requires PFTs 
to evaluate respiratory conditions except in certain situations.  
Thus, based on a review of the evidence, an initial rating in 
excess of 10 percent is not warranted at any time since the award 
of service connection.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the COPD and pleural plaques consistent with 
asbestosis disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  

In this regard, the Board notes that it is undisputed that the 
Veteran's COPD and pleural plaques consistent with asbestosis 
disability has an adverse effect on employability, but it bears 
emphasis that the schedular rating criteria are designed to take 
such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, as a result of his 
service-connected COPD and pleural plaques consistent with 
asbestosis.  Indeed, the RO denied a claim for unemployability in 
May 2007; the Veteran did not appeal.  Evidence received after 
the unappealed May 2007 rating decision does not show evidence of 
unemployability as a result of his service-connected COPD and 
pleural plaques consistent with asbestosis.  Thus, the question 
of entitlement to a total disability rating based on individual 
unemployability due to this service-connected disability has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
ORDER

Entitlement to an initial rating in excess of 10 percent for COPD 
and pleural plaques consistent with asbestosis is denied.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


